Exhibit 10.4

 

YAHOO! INC.

 

AMENDED AND RESTATED
1996 EMPLOYEE STOCK PURCHASE PLAN

 

(as amended and restated on September 28, 2005)

 

The following constitute the provisions of the Amended and Restated 1996
Employee Stock Purchase Plan of Yahoo! Inc., as amended and restated September
28, 2005.  This version of the Plan is effective on and after November 1, 2005. 
For Offering Periods (as defined below) under the Plan ending on or before
October 31, 2005, refer to the version of the Plan as in effect for the
applicable Offering Period.

 

1.             Purpose.  The purpose of the Plan is to provide employees of the
Company and its Designated Subsidiaries with an opportunity to purchase Common
Stock of the Company.  It is the intention of the Company to have the Plan
qualify as an “Employee Stock Purchase Plan” under Section 423 of the Internal
Revenue Code of 1986, as amended.  The provisions of the Plan shall,
accordingly, be construed so as to extend and limit participation in a manner
consistent with the requirements of that section of the Code.

 

2.             Definitions.

 

(a)           “Board” shall mean the Board of Directors of the Company.

 

(b)           “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(c)           “Common Stock” shall mean the Common Stock of the Company.

 

(d)           “Company” shall mean Yahoo! Inc., a Delaware corporation.

 

(e)           “Compensation” shall mean the total compensation paid to an
Employee, including all salary, wages (including amounts elected to be deferred
by the Employee, that would otherwise have been paid, under any cash or deferred
arrangement or other deferred compensation program established by the Company or
the Employer), overtime pay, commissions, bonuses, and other remuneration paid
directly to the Employee, but excluding referral and hiring bonuses, profit
sharing, the cost of employee benefits paid for by the Company or the Employer,
education, tuition or other similar reimbursements, imputed income arising under
any Company group insurance or benefit program, traveling expenses, business and
moving expense reimbursements, income received in connection with stock options,
restricted stock grants, or other equity based awards, contributions made by the
Company or the Employer under any employee benefit plan, and similar items of
compensation.

 

(f)            “Continuous Status as an Employee” shall mean the absence of any
interruption or termination of service as an Employee.  Continuous Status as an
Employee

 

1

--------------------------------------------------------------------------------


 

shall not be considered interrupted in the case of a leave of absence agreed to
in writing by the Company or the Employer, provided that such leave is for a
period of not more than 90 days or reemployment upon the expiration of such
leave is guaranteed by contract, statute or as a matter of local law.

 

(g)           “Contributions” shall mean all amounts credited to the account of
a participant pursuant to the Plan.

 

(h)           “Designated Subsidiaries” shall mean the Subsidiaries which have
been designated by the Board, or a committee named by the Board, from time to
time in its sole discretion as eligible to participate in the Plan.

 

(i)            “Employee” shall mean any person, including an Officer, who is
customarily employed for at least twenty (20) hours per week and more than five
(5) months in a calendar year by the Company or one of its Designated
Subsidiaries, provided that, in certain jurisdictions outside the United States,
the term “Employee” may, if so provided by the Company in writing, also include
a person employed for less than twenty (20) hours per week or less than five (5)
months in a calendar year if such person must be permitted to participate in the
Plan pursuant to local laws (as determined by the Company).

 

(j)            “Employer” shall mean the Designated Subsidiary that employs a
participant, if the employer is not the Company.

 

(k)           “Exchange Act” shall mean the U.S. Securities Exchange Act of
1934, as amended.

 

(l)            “Fair Market Value” shall have the meaning set forth in Section
7(b).

 

(m)          “Offering Date” shall mean the first business day of each Offering
Period of the Plan, except that in the case of an individual who becomes an
eligible Employee or who begins to participate in an Offering Period after the
first business day of an Offering Period, the term “Offering Date” with respect
to such individual means the first business day of the first Purchase Period in
which such individual participates within the Offering Period.  Options granted
after the first business day of an Offering Period will be subject to the same
terms and conditions as the options granted on the first business day of such
Offering Period except that they will have a different grant date (and thus,
potentially, a different Purchase Price) and, because they expire at the same
time as the options granted on the first business day of such Offering Period, a
shorter term.

 

(n)           “Offering Period” shall have the meaning set forth in Section
4(a).

 

(o)           “Officer” shall mean a person who is an officer of the Company
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

 

2

--------------------------------------------------------------------------------


 

(p)           “Parent” shall mean any corporation (other than the Company),
domestic or foreign, in an unbroken chain of corporations ending with the
Company if, on an Offering Date, each corporation (other than the Company) owns
stock possessing 50% or more of the total combined voting power or all classes
of stock in one or more of the other corporations in the chain, as described in
Section 424(e) of the Code.

 

(q)           “Plan” shall mean this Employee Stock Purchase Plan, as amended
from time to time.

 

(r)            “Purchase Date” shall mean the last business day of each Purchase
Period.

 

(s)           “Purchase Period” shall have the meaning set forth in Section
4(b).

 

(t)            “Purchase Price” shall mean, with respect to any Purchase Period,
an amount equal to 85% of the Fair Market Value of a Share of Common Stock on
the Offering Date of the Offering Period in which such Purchase Period occurs or
on the Purchase Date, whichever is lower; provided however that in the event (i)
of any increase in the number of Shares available for issuance under the Plan as
a result of a stockholder-approved amendment to the Plan, and (ii) all or a
portion of such additional Shares are to be issued with respect to an Offering
Period that is underway at the time of such increase (“Additional Shares”), and
(iii) the Fair Market Value of a Share of Common Stock on the date of such
stockholder approval (the “Approval Date Fair Market Value”) is higher than the
Fair Market Value on the Offering Date for any such Offering Period, then in
such instance the Purchase Price with respect to Additional Shares shall be 85%
of the Approval Date Fair Market Value or the Fair Market Value of a Share of
Common Stock on the Purchase Date, whichever is lower.

 

(u)           “Share” shall mean a share of Common Stock, as adjusted in
accordance with Section 19 of the Plan.

 

(v)           “Subsidiary” shall mean any corporation (other than the Company),
domestic or foreign, that is in an unbroken chain of corporations beginning with
the Company if, on an Offering Date, each of the corporations other than the
last corporation in the unbroken chain owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in the chain, as described in Section 424(f) of the Code.

 

3.             Eligibility.

 

(a)           Any person who is an Employee as of the beginning of any Purchase
Period of a given Offering Period shall be eligible to participate in such
Offering Period under the Plan, subject to the requirements of Section 5(a) and
the limitations imposed by Section 423(b) of the Code.

 

(b)           Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be granted an option under the Plan (i) if, immediately after the
grant, such

 

3

--------------------------------------------------------------------------------


 

Employee (or any other person whose stock would be attributed to such Employee
pursuant to Section 424(d) of the Code) would own stock and/or hold outstanding
options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company, any
Subsidiary or any Parent, or (ii) if such option would permit his or her rights
to purchase stock under all employee stock purchase plans (described in Section
423 of the Code) of the Company, any Subsidiary or any Parent to accrue at a
rate which exceeds Twenty-Five Thousand Dollars ($25,000) of Fair Market Value
of such stock (determined at the time such option is granted) for each calendar
year in which such option is outstanding at any time.

 

4.             Offering Periods and Purchase Periods.

 

(a)           Offering Periods.

 

(i)            Effective November 1, 2005, the Plan shall be implemented by a
series of Offering Periods of approximately twenty-four (24) months duration,
with the first such Offering Period to commence on November 11, 2005; provided,
however, that if the Fair Market Value of the Common Stock on a Purchase Date is
lower than the Fair Market Value of the Common Stock on the first business day
of the Offering Period, the Offering Period then in progress will terminate and
a new Offering Period would commence on the next May 11 or November 11, as
applicable, and extend for a twenty-four (24) month period ending on May 10 or
November 10, as applicable.

 

(ii)           The Plan shall continue until terminated in accordance with
Section 19 hereof.  The Board shall have the power to change the duration and/or
the frequency of Offering Periods with respect to future offerings without
shareholder approval if such change is announced prior to the scheduled
beginning of the first Offering Period to be affected; provided, however, that
in no event shall any Offering Period exceed twenty-seven (27) months in
duration.

 

(b)           Purchase Periods.  With respect to each Offering Period that
commences on and after November 1, 2005, the Purchase Periods for each such
Offering Period shall commence on November 11 and May 11 of each year.  The last
business day of each Purchase Period shall be the Purchase Date for such
Purchase Period.  A Purchase Period commencing on May 11 shall end on the next
November 10 and a Purchase Period commencing on November 11 shall end on the
next May 10.  The Board shall have the power to change the duration and/or
frequency of Purchase Periods with respect to future purchases without
stockholder approval if such change is announced prior to the scheduled
beginning of the first Purchase Period to be affected.

 

4

--------------------------------------------------------------------------------


 

5.             Participation.

 

(a)           An eligible Employee may become a participant in the Plan by
completing a subscription agreement on the form provided by the Company and
filing it with the Company’s payroll office prior to the applicable Offering
Date, unless a later time for filing the subscription agreement is set by the
Board for all eligible Employees with respect to a given offering.  The
subscription agreement shall set forth the percentage of the participant’s
Compensation (subject to Section 6(a) below) to be paid as Contributions
pursuant to the Plan.

 

(b)           An eligible Employee may contribute to the Plan by means of
payroll deductions, unless payroll deductions are not permitted under local law,
as determined by the Company, in which case eligible Employees may be permitted
to contribute to the Plan by an alternative method, as determined by the
Company.  Payroll deductions, or, if payroll deductions are not permitted under
local law, payments made under an alternative method, shall commence as of the
first payday following the Offering Date and shall end on the last payday paid
on or prior to the Purchase Date of the Offering Period to which the
subscription agreement is applicable, unless the Employee’s participation is
sooner terminated as provided in Section 10.

 

6.             Method of Payment of Contributions.

 

(a)           Where permitted under local law, the participant shall elect to
have payroll deductions made on each payday during the Offering Period in an
amount not less than one percent (1%) and not more than fifteen percent (15%) of
such participant’s Compensation on each such payday (or such other maximum
percentage as the Board may establish from time to time before an Offering
Date).  Where payroll deductions are not permitted under local law, the
participant may be permitted to contribute to the Plan by an alternative method,
as determined by the Company.  All payroll deductions or other payments made by
a participant shall be credited to his or her account under the Plan.  A
participant may not make any additional payments into such account.

 

(b)           A participant may discontinue his or her participation in the Plan
as provided in Section 10, or, on one occasion only during a Purchase Period,
may decrease the rate of his or her Contributions during the applicable Period
by completing and filing with the Company a new subscription agreement.  The
change in rate shall be effective as soon as administratively practicable
following the date of filing of the new subscription agreement.  A participant
may change the rate of his or her Contributions effective as of the beginning of
any Purchase Period within an Offering Period by filing a new subscription
agreement prior to the beginning of such Purchase Period.

 

(c)           Notwithstanding the foregoing, to the extent necessary to comply
with Section 423(b)(8) of the Code and Section 3(b) herein, a participant’s
payroll deductions or other payments may be decreased to 0% at any time during
an Offering or

 

5

--------------------------------------------------------------------------------


 

Purchase Period, as applicable.  Payroll deductions or other payments shall
re-commence at the rate provided in such participant’s subscription agreement at
the beginning of the first Offering or Purchase Period, as applicable, which is
scheduled to end in the following calendar year, unless the participant’s
participation is terminated as provided in Section 10.  In addition, a
participant’s payroll deductions or other payments may be decreased by the
Company to 0% at any time during a Purchase Period in order to avoid unnecessary
contributions as a result of application of the maximum Share limit set forth in
Section 7(a), or as a result of the limitations set forth in Section 3(b), in
which case payroll deductions or payments shall re-commence at the rate provided
in such participant’s subscription agreement at the beginning of the next
Purchase Period, unless terminated by the participant as provided in Section 10.

 

(d)           As may be further specified in the subscription agreement, at the
time the option is exercised, in whole or in part, or at the time some or all of
the Company’s Common Stock issued under the Plan is disposed of, the participant
must make adequate provision for the Company’s and/or the Employer’s federal,
state, or other tax and social insurance withholding obligations, if any, which
arise upon the exercise of the option or the disposition of the Common Stock. 
At any time, the Company and the Employer may, but shall not be obligated to,
withhold from the participant’s compensation the amount necessary for the
Company and/or the Employer to meet applicable withholding obligations,
including any withholding required to make available to the Company or the
Employer any tax deductions or benefits attributable to sale or early
disposition of Common Stock by the participant.

 

7.             Grant of Option.

 

(a)           On the Offering Date of each Offering Period, each eligible
Employee participating in such Offering Period shall be granted an option to
purchase on each Purchase Date occurring within the Offering Period a number of
Shares determined by dividing such Employee’s Contributions accumulated prior to
such Purchase Date and retained in the participant’s account as of the Purchase
Date by the applicable Purchase Price; provided however, that the maximum number
of Shares an Employee may purchase during any one Purchase Period shall be
10,000 Shares, subject to adjustment as provided in Section 18, and provided
further that such purchase shall be subject to the limitations set forth in
Sections 3(b) and 12.

 

(b)           The fair market value of the Company’s Common Stock on a given
date (the “Fair Market Value”) means, as of any date, the value of Common Stock
determined by the Board in its discretion provided that, to the extent the
Common Stock is trading on the Nasdaq National Market (or a stock exchange), (A)
the Fair Market Value as of an Offering Date shall be the closing sales price of
the Common Stock as reported by the Nasdaq National Market (or the closing sales
price on such stock exchange) for the last business day immediately preceding
the Offering Date, and (B) the Fair Market Value of the Common Stock as of a

 

6

--------------------------------------------------------------------------------


 

Purchase Date shall be the closing sales price of the Common Stock as reported
on the Nasdaq National Market (or the closing sales price on such stock
exchange) for the Purchase Date, in each case as reported in The Wall Street
Journal.  For purposes of the Offering Date under the first Offering Period
under the Plan, the Fair Market Value of a Share shall be the Price to the
public as set forth in the final prospectus filed with the U.S. Securities and
Exchange Commission pursuant to Rule 424 under the U.S. Securities Act of 1933,
as amended.

 

8.             Exercise of Option.

 

(a)           Unless a participant’s participation is terminated as provided in
Section 10, his or her option for the purchase of Shares will be exercised
automatically on each applicable Purchase Date of an Offering Period, and the
maximum number of full Shares subject to the option will be purchased at the
applicable Purchase Price with the accumulated Contributions in his or her
account (subject to such limitations as are specified in the Plan).  The Shares
purchased upon exercise of an option hereunder shall be deemed to be transferred
to the participant on the Purchase Date.  During his or her lifetime, a
participant’s option to purchase Shares hereunder is exercisable only by him or
her.

 

(b)           No fractional Shares shall be purchased.  Any payroll deductions
or other payments accumulated in a participant’s account which are not
sufficient to purchase a full Share shall be retained in the participant’s
account for the subsequent Purchase Period or Offering Period, subject to
earlier withdrawal by the participant or termination of such participant’s
participation as provided in Section 10 below.  Any other amounts left over in a
participant’s account after a Purchase Date shall be returned to the
participant.

 

9.             Delivery.  As promptly as practicable after each Purchase Date of
each Offering Period, the Company shall arrange the delivery to each participant
(by electronic or other means), as appropriate, of a certificate representing
the Shares purchased upon exercise of his or her option.  Notwithstanding the
foregoing, the Board may require that all Shares purchased under the Plan be
held in an account (the participant’s “ESPP Stock Account”) established in the
name of the participant (or in the name of the participant and his or her
spouse, as designated by the participant on his or her subscription agreement),
subject to such rules as determined by the Board and uniformly applied to all
participants, including designation of a brokerage or other financial services
firm (an “ESPP Broker”) to hold such Shares for the participant’s ESPP Stock
Account with registration of such Shares in the name of such ESPP Broker for the
benefit of the participant (or for the benefit of the participant and his or her
spouse, as designated by the participant on his or her subscription agreement).

 

10.           Voluntary Withdrawal:  Termination of Employment.

 

(a)           A participant may withdraw all but not less than all the
Contributions credited to his or her account under the Plan at any time prior to
the last day of an Offering

 

7

--------------------------------------------------------------------------------


 

Period by giving written notice to the Company.  All of the participant’s
Contributions credited to his or her account will be paid to him or her promptly
after receipt of his or her notice of withdrawal and his or her option for that
Offering Period will be automatically terminated, and no further Contributions
for the purchase of Shares may be made by the participant for that Offering
Period.

 

(b)           Upon termination of the participant’s Continuous Status as an
Employee prior to the last day of an Offering Period for any reason, including
retirement or death, the Contributions credited to his or her account will be
promptly returned to him or her or, in the case of his or her death, to the
person or persons entitled thereto under Section 14, if any, his or her option
for that Offering Period will be automatically terminated, and no further
Contributions for the purchase of Shares may be made by the participant for that
Offering Period.  If a Subsidiary ceases to be a Subsidiary, each person
employed by that Subsidiary will be deemed to have terminated employment for
purposes of the Plan, unless the person continues as an employee of the Company
or another Subsidiary.

 

(c)           In the event an Employee fails to remain in Continuous Status as
an Employee for at least twenty (20) hours per week during an Offering Period in
which the Employee is a participant, unless such Employee is on an approved
leave of absence or a temporary reduction of hours, or unless otherwise required
by local law, he or she will be deemed to have elected to withdraw from the
Plan, the Contributions credited to his or her account will be returned to him
or her, his or her option for that Offering Period will be automatically
terminated, and no further Contributions for the purchase of Shares may be made
by the participant for that Offering Period.

 

(d)           A participant’s withdrawal from an Offering Period will not have
any effect upon his or her eligibility to participate in a succeeding Offering
Period or in any similar plan which may hereafter be adopted by the Company.

 

(e)           Automatic Withdrawal.  To the extent permitted by any applicable
laws, regulations or stock exchange rules, if the Fair Market Value of the
Shares on a Purchase Date within an Offering Period then in progress is lower
than was the Fair Market Value of the Shares on the first business day of such
Offering Period, then every participant in such Offering Period shall
automatically be deemed (i) to have withdrawn from such Offering Period at the
close of the Purchase Period ending on such Purchase Date, and (ii) to have
enrolled in a new Offering Period commencing on the next November 11 or May 11,
as applicable, in accordance with Section 4(a).  In addition, if the Fair Market
Value of the Shares on a Purchase Date within an Offering Period then in
progress is lower than the Fair Market Value of the Shares on the Offering Date
with respect to an individual who began participation in an Offering Period
after the first business day of an Offering Period, such individual shall be
automatically deemed (x) to have withdrawn from such Offering Period at the
close of the Purchase Period ending on such Purchase Date, and (y) to have
enrolled in the Plan as of the beginning of

 

8

--------------------------------------------------------------------------------


 

the next Purchase Period to commence within such Offering Period, with such
individual having a new Offering Date in accordance with Section 2(1).

 

11.           Interest.  No interest shall accrue on the Contributions of a
participant in the Plan, unless required by local law.

 

12.           Stock.

 

(a)           Subject to adjustment as provided in Section 18, the maximum
number of Shares of the Company’s Common Stock which shall be made available for
sale under the Plan shall be 30,000,000 Shares.

 

(b)           If the Board determines that, on a given Purchase Date, the number
of Shares with respect to which options are to be exercised may exceed (i) the
number of Shares that were available for sale under the Plan on the Offering
Date of the applicable Offering Period, or (ii) the number of Shares available
for sale under the Plan on such Purchase Date, the Board may in its sole
discretion provide (x) that the Company shall make a pro rata allocation of the
Shares of Common Stock available for purchase on such Offering Date or Purchase
Date, as applicable, in as uniform a manner as shall be practicable and as it
shall determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Purchase Date, and continue
the Offering Period then in effect, or (y) that the Company shall make a pro
rata allocation of the Shares available for purchase on such Offering Date or
Purchase Date, as applicable, in as uniform a manner as shall be practicable and
as it shall determine in its sole discretion to be equitable among all
participants exercising options to purchase Common Stock on such Purchase Date,
and terminate the Offering Period then in effect pursuant to Section 19 below. 
The Company may make pro rata allocation of the Shares available on the Offering
Date of any applicable Offering Period pursuant to the preceding sentence,
notwithstanding any authorization of additional Shares for issuance under the
Plan by the Company’s stockholders subsequent to such Offering Date.

 

(c)           The participant will have no interest or voting right in Shares
covered by his or her option until such option has been exercised and such
Shares have actually been delivered to and held of record by the participant. 
No adjustment will be made for dividends or other rights as a stockholder for
which a record date is prior to such date of delivery.

 

(d)           Shares to be delivered (by electronic or other means) to a
participant under the Plan will be registered in the name of the participant or
in the name of the participant and his or her spouse, as designated by the
participant in his or her subscription agreement; provided that if the Board has
determined that Shares shall be held in an ESPP Stock Account held by an ESPP
Broker in accordance with Section 9.  Shares shall be registered in the name of
such ESPP Broker for the benefit of the participant or the participant and his
or her spouse, as designated by the participant in his or her subscription
agreement.

 

9

--------------------------------------------------------------------------------


 

13.           Administration.

 

(a)           The Board, or a committee named by the Board, shall supervise and
administer the Plan and shall have full power to adopt, amend and rescind any
rules deemed desirable and appropriate for the administration of the Plan and
not inconsistent with the Plan, to construe and interpret the Plan, and to make
all other determinations necessary or advisable for the administration of the
Plan.  Any action taken by, or inaction of, the Company, any Subsidiary, the
Board or a Board committee relating or pursuant to the Plan and within its
authority hereunder or under applicable law shall be within the absolute
discretion of that entity or body and shall be conclusive and binding upon all
persons.

 

(b)           The Board or Board committee has discretion to adopt any rules
regarding administration of the Plan to conform to local laws.  Without limiting
the generality of the foregoing, the Board or a Board committee is specifically
authorized to adopt rules and procedures regarding handling of payroll
deductions, payment of interest and handling of stock certificates which vary
according to local requirements.  The Board or a Board committee has the
authority to suspend or limit participation in the Plan by employees of any
particular Subsidiary for any reason, including administrative or economic
reasons.  The Board or a Board committee may also adopt rules, procedures or
sub-plans applicable to particular Subsidiaries or locations, which sub-plans
may be designed to be outside the scope of Section 423 of the Code.

 

(c)           In making any determination or in taking or not taking any action
under the Plan, the Board or a Board committee may obtain and may rely upon the
advice of experts, including professional advisors to the Company.  No director,
officer or agent of the Company or any Subsidiary shall be liable for any such
action or determination taken or made or omitted in good faith.  The Board or a
Board committee may delegate ministerial, non-discretionary functions relating
to the Plan to individuals who are officers or employees of the Company or a
Subsidiary.

 

(d)           Neither the Board nor any Board committee, nor any member thereof
or person acting at the direction thereof, shall be liable for any act,
omission, interpretation, construction or determination made in good faith in
connection with the Plan, and all such persons shall be entitled to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including, without limitation, attorneys’ fees) arising or
resulting therefrom to the fullest extent permitted by law and/or under any
directors and officers liability insurance coverage that may be in effect from
time to time.

 

14.           Designation of Beneficiary.

 

(a)           Unless otherwise determined by the Company, a participant may file
a written designation of a beneficiary who is to receive any Shares and cash, if
any, from the participant’s account under the Plan in the event of such
participant’s death

 

10

--------------------------------------------------------------------------------


 

subsequent to the end of an Offering or Purchase Period, as applicable, but
prior to delivery to him or her of such Shares and/or cash.  In addition, unless
otherwise determined by the Company, a participant may file a written
designation of a beneficiary who is to receive any cash from the participant’s
account under the Plan in the event of such participant’s death prior to the
Purchase Date of an Offering Period.  If a participant is married and the
designated beneficiary is not the spouse, spousal consent shall be required for
such designation to be effective.

 

(b)           Unless otherwise determined by the Company, such designation of
beneficiary may be changed by the participant (and his or her spouse, if any) at
any time by written notice to the Company in a manner acceptable to the
Company.  In the event of the death of a participant and in the absence of a
beneficiary validly designated under the Plan who is living at the time of such
participant’s death, the Company shall deliver such Shares and/or cash to the
executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the knowledge of the Company),
the Company, in its discretion, may deliver such Shares and/or cash to the
spouse or to any one or more dependents or relatives of the participant, or if
no spouse, dependent or relative is known to the Company, then to such other
person as the Company may designate or determine to be the appropriate recipient
of the Shares and/or cash under applicable local law.

 

15.           Transferability.  Neither Contributions credited to a
participant’s account nor any rights with regard to the exercise of an option or
to receive Shares under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution, or as provided in Section 14) by the participant.  Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Company may treat such act as an election to withdraw
funds in accordance with Section 10.

 

16.           Use of Funds.  All Contributions received or held by the Company
under the Plan may be used by the Company for any corporate purpose, and the
Company shall not be obligated to segregate such Contributions, unless required
by local law.

 

17.           Reports.  Individual accounts will be maintained for each
participant in the Plan.  Statements of account will be given to participating
Employees as promptly as practically feasible following the Purchase Date, which
statements will set forth the amounts of Contributions, the per Share Purchase
Price, the number of Shares purchased and the remaining cash balance, if any.

 

18.           Adjustments Upon Changes in Capitalization:  Corporate
Transactions.

 

(a)           Adjustment.  Subject to any required action by the stockholders of
the Company, the number of Shares covered by each option under the Plan which
has not yet been exercised and the number of Shares which have been authorized
for issuance under the Plan but have not yet been placed under option
(collectively, the “Reserves”), the maximum number of Shares an Employee may
purchase during

 

11

--------------------------------------------------------------------------------


 

each Offering Period or each Purchase Period, as well as the price per Share
covered by each option under the Plan which has not yet been exercised, shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of Shares effected without receipt of consideration by
the Company; provided, however, that conversion of any convertible securities of
the Company shall not be deemed to have been “effected without receipt of
consideration.”  Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive.  Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of Shares subject to an option.

 

(b)           Corporate Transactions.  In the event of the proposed dissolution
or liquidation of the Company, the Plan, any Offering Period and Purchase Period
then in progress, and any outstanding option granted with respect to such
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Board.  If a participant’s
option is terminated pursuant to the preceding sentence, the Contributions then
credited to such participant’s account will be paid to him or her in cash
without interest.  In the event of a proposed sale of all or substantially all
of the assets of the Company, or the merger of the Company with or into another
corporation, unless otherwise determined by the Board, each option under the
Plan shall be assumed or an equivalent option shall be substituted by such
successor corporation or a parent or subsidiary of such successor corporation,
or, if not so assumed or substituted, the Offering Period then in progress shall
be shortened and the Board shall set a new Purchase Date (the “New Purchase
Date”).  The New Purchase Date shall be on or before the date of consummation of
the transaction and the Board shall notify each participant in writing, at least
ten (10) days prior to the New Purchase Date, that the Purchase Date for his or
her option (including for purposes of determining the Purchase Price of such
option) has been changed to the New Purchase Date and that his or her option
will be exercised automatically on the New Purchase Date, unless prior to such
date he or she has withdrawn from the Offering Period as provided in Section
10.  For purposes of this paragraph, an option granted under the Plan shall be
deemed to be assumed if, following the sale of assets or merger, the option
confers the right to purchase, for each Share subject to the option immediately
prior to the sale of assets or merger, the consideration (whether stock, cash or
other securities or property) received in the sale of assets or merger by
holders of Common Stock for each Share held on the effective date of the
transaction (and if such holders were offered a choice of consideration, the
type of consideration chosen by the holders of a majority of the outstanding
Shares of Common Stock); provided, however, that if such consideration received
in the sale of assets or merger was not solely common stock of the successor
corporation or its parent (as defined in Section 424(e) of the Code), the Board
may, with the consent of the successor corporation and the participant, provide
for

 

12

--------------------------------------------------------------------------------


 

the consideration to be received upon exercise of the option to be solely common
stock of the successor corporation or its parent equal in Fair Market Value to
the per Share consideration received by holders of Common Stock and the sale of
assets or merger.

 

(c)           The Board may, if it so determines in the exercise of its sole
discretion, also make provision for adjusting the Reserves, as well as the price
per Share covered by each outstanding option, in the event that the Company
effects one or more reorganizations, recapitalizations, rights offerings or
other increases or reductions of shares of its outstanding Common Stock, and in
the event of the Company being consolidated with or merged into any other
corporation.

 

19.           Amendment or Termination.

 

(a)           The Board may at any time and for any reason terminate or amend
the Plan.  Except as provided in Sections 13(b) and 18, no such termination of
the Plan may affect options previously granted, provided that the Plan or an
Offering Period may be terminated by the Board on a Purchase Date or by the
Board’s setting a new Purchase Date with respect to an Offering Period and
Purchase Period then in progress if the Board determines that termination of the
Plan and/or the Offering Period is in the best interests of the Company and the
stockholders or if continuation of the Plan and/or the Offering Period would
cause the Company to incur adverse accounting charges as a result of a change
after the effective date of the Plan in the generally accepted accounting rules
applicable to the Plan.  Except as provided in Section 18 and in this Section
19, no amendment to the Plan shal1 make any change in any option previously
granted which adversely affects the rights of any participant without such
participant’s written consent.  In addition, to the extent necessary to comply
with the requirements of Rule 16b-3 under the Exchange Act, Section 423 of the
Code (or any successor rule or provision or any applicable law or regulation) or
any stock exchange on which the Shares are then listed, the Company shall obtain
stockholder approval in such a manner and to such a degree as so required.

 

(b)           Without stockholder consent and without regard to whether any
participant rights may be considered to have been adversely affected, the Board
shall be entitled to change the Offering Periods and Purchase Periods, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Shares for each
participant properly correspond with amounts withheld from the participant’s
Compensation, and establish such other limitations or procedures as the Board
determines in its sole discretion advisable which are consistent with the Plan.

 

13

--------------------------------------------------------------------------------


 

20.           Notices.  All notices or other communications by a participant to
the Company under or in connection with the Plan shall be deemed to have been
duly given when received in the form specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.

 

21.           Conditions Upon Issuance of Shares.  The Company shall have no
obligation to issue Shares with respect to an option unless the exercise of such
option and the issuance and delivery of such Shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the U.S. Securities Act of 1933, as amended, the Exchange
Act, the rules and regulations promulgated thereunder, and the requirements of
any stock exchange upon which the Shares may then be listed, and shall be
further subject to the approval of counsel for the Company with respect to such
compliance.

 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 

22.           Term of Plan; Effective Date.  The Plan shall become effective
upon the earlier to occur of its adoption by the Board or its approval by the
stockholders of the Company.  It shall continue in effect for a term of twenty
(20) years unless sooner terminated under Section 19.

 

23.           Additional Restrictions of Rule 16b-3.  The terms and conditions
of options granted hereunder to, and the purchase of Shares by, persons subject
to Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b-3.  This Plan shall be deemed to contain, and such options shall
contain, and the Shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by Rule 16b-3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.

 

24.           No Employment Rights.  Nothing in the Plan (or in any subscription
agreement or other document related to this Plan) will confer upon any Employee
or participant any right to continue in the employ or other service of the
Company or any Subsidiary, constitute any contract or agreement of employment or
other service or effect an employee’s status as an employee at will, nor shall
interfere in any way with the right of the Company or any Subsidiary to change
such person’s compensation or other benefits or to terminate his or her
employment or other service, with or without cause.  Nothing contained in this
Section 24, however, is intended to adversely affect any express independent
right of any such person under a separate employment or service contract other
than a subscription agreement.

 

25.           No Right to Assets of the Company.  No participant or other person
will have any right, title or interest in any fund or in any specific asset
(including Shares) of the Company or any Subsidiary by reason of any option
hereunder.  Neither the provisions of the Plan (or

 

14

--------------------------------------------------------------------------------


 

of any subscription agreement or other document related to the Plan), nor the
creation or adoption of the Plan, nor any action taken pursuant to the
provisions of the Plan will create, or be construed to create, a trust of any
kind or a fiduciary relationship between the Company or any Subsidiary and any
participant, beneficiary or other person.  To the extent that a participant,
beneficiary or other person acquires a right to receive payment pursuant to the
Plan, such right will be no greater than the right of any unsecured general
creditor of the Company.

 

26.           Miscellaneous.

 

(a)           The Plan, the options, subscription agreements and other documents
related to the Plan shall be governed by, and construed in accordance with, the
laws of the State of Delaware.  If any provision of the Plan shall be held by a
court of competent jurisdiction to be invalid and unenforceable, the remaining
provisions of the Plan shall continue in effect.

 

(b)           Captions and headings are given to the sections of the Plan solely
as a convenience to facilitate reference.  Such captions and headings shall not
be deemed in any way material or relevant to the construction of interpretation
of the Plan or any provision hereof.

 

(c)           The adoption of the Plan shall not affect any other Company or
Subsidiary compensation or incentive plans in effect.  Nothing in the Plan will
limit or be deemed to limit the authority of the Board or a Board committee
(1) to establish any other forms of incentives or compensation for employees of
the Company or any Subsidiary (with or without reference to the Common Stock),
or (2) to grant or assume options (outside the scope of and in addition to those
contemplated by the Plan) in connection with any proper corporate purpose, to
the extent consistent with any other plan or authority.  Benefits received by a
participant under an option granted pursuant to the Plan shall not be deemed a
part of the participant’s compensation for purposes of the determination of
benefits under any other employee welfare or benefit plans or arrangements, if
any, provided by the Company or any Subsidiary, except where the Board or Board
committee (or the Board of Directors of the Subsidiary that sponsors such plan
or arrangement, as applicable) expressly otherwise provides or authorizes in
writing.

 

15

--------------------------------------------------------------------------------


 

YAHOO! INC.

 

AMENDED AND RESTATED
1996 EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT

 

New Election
Change of Election

 

1.             I,                       , hereby elect to participate in the
Yahoo! Inc. Amended and Restated 1996 Employee Stock Purchase Plan (the “Plan”)
commencing with the Offering Period                       , 20    to
                      , 20   , and subscribe to purchase Shares of the Company’s
Common Stock in accordance with this Subscription Agreement and the Plan. 
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Plan.

 

2.             I elect to have Contributions in the amount of             % of
my Compensation applied to this purchase.  I understand that this amount must
not be less than 1% and not more than 15% of my Compensation during an Offering
Period.  (Please note that no fractional percentages are permitted).

 

3.             I hereby authorize payroll deductions from each paycheck during
the Offering Periods at the rate stated in Item 2 of this Subscription
Agreement.  I understand that all payroll deductions made by me shall be
credited to my account under the Plan and that I may not make any additional
payments into such account.  I understand that all payments made by me shall be
accumulated for the purchase of Shares at the applicable Purchase Price
determined in accordance with the Plan.  I further understand that, except as
otherwise set forth in the Plan, Shares will be purchased for me automatically
on the Purchase Date of each Offering Period unless I otherwise withdraw from
the Plan by giving written notice to the Company for such purpose.

 

4.             I understand that I may discontinue at any time prior to the
Purchase Date my participation in the Plan as provided in Section 10 of the
Plan.  I also understand that I can decrease the rate of my Contributions on one
occasion only during any Purchase Period by completing and filing a new
Subscription Agreement with such decrease taking effect as soon as
administratively practicable following the date of filing of the new
Subscription Agreement.  Further, I may change the rate of deductions for future
Purchase Periods by filing a new Subscription Agreement, and any such change
will be effective as of the beginning of the next Purchase Period after the new
Subscription Agreement is filed.  In addition, I acknowledge that, unless I
discontinue my participation in the Plan as provided in Section 10 of the Plan,
my election will continue to be effective for each successive Offering Period.

 

5.             I have received a copy of the Company’s most recent description
of the Plan and a copy of the complete “Yahoo! Inc. Amended and Restated 1996
Employee Stock Purchase Plan.”  I understand that my participation in the Plan
is in all respects subject to the terms of the Plan.

 

1

--------------------------------------------------------------------------------


 

6.             Shares purchased for me under the Plan should be issued in the
name(s) of (name of employee or employee and spouse only):

 

7.             In the event of my death, I hereby designate the following as my
beneficiary(ies) to receive all payments and Shares due to me under the Plan:

 

NAME: (please print)

 

 

 

(First)

(Middle)

(Last)

 

(Relationship)

(Address)

 

 

8.             I understand that if I dispose of any Shares received by me
pursuant to the Plan within 2 years after the Offering Date (the first day of
the Offering Period during which I purchased such Shares or, if I joined the
Plan after such date, the first business day of the Purchase Period with respect
to which I joined the Plan during such Offering Period) or within 1 year after
the Purchase Date, I will be treated for federal income tax purposes as having
received ordinary compensation income at the time of such disposition in an
amount equal to the excess of the Fair Market Value of the Shares on the
Purchase Date over the price which I paid for the Shares, regardless of whether
I disposed of the Shares at a price less than their Fair Market Value at the
Purchase Date.  The remainder of the gain or loss, if any, recognized on such
disposition will be treated as capital gain or loss.

 

I hereby agree to notify the Company in writing within 30 days after the date of
any such disposition, and I will make adequate provision for federal, state or
other tax withholding obligations, if any, which arise upon the such disposition
of the Shares.  The Company may, but will not be obligated to, withhold from my
compensation the amount necessary to meet any applicable withholding obligation
including any withholding necessary to make available to the Company any tax
deductions or benefits attributable to the sale or early disposition of Shares
by me.

 

9.             If I dispose of such Shares at any time after expiration of the
2-year and 1-year holding periods, I understand that I will be treated for
federal income tax purposes as having received compensation income only to the
extent of an amount equal to the lesser of (1) the excess of the Fair Market
Value of the Shares at the time of such disposition over the purchase price
which I paid for the Shares under the option, or (2) 15% of the Fair Market
Value of the Shares on the Offering Date.  The remainder of the gain or loss, if
any, recognized on such disposition will be treated as capital gain or loss.

 

I understand that this tax summary is only a summary and is subject to change.
 I further understand that I should consult a tax advisor concerning the tax
implications of the purchase and sale of stock under the Plan.

 

10.           I hereby agree to be bound by the terms of the Plan.  The
effectiveness of this Subscription Agreement is dependent upon my eligibility to
participate in the Plan.

 

2

--------------------------------------------------------------------------------


 

SIGNATURE:

 

SOCIAL SECURITY #:

 

DATE:

 

SPOUSE’S SIGNATURE
(necessary if beneficiary is not spouse):

 

SIGNATURE:

 

NAME (please print):

 

 

 

(First)

(Middle)

(Last)

 

3

--------------------------------------------------------------------------------


 

YAHOO! INC.

 

AMENDED AND RESTATED
1996 EMPLOYEE STOCK PURCHASE PLAN
NOTICE OF WITHDRAWAL

 

I,                       , hereby elect to withdraw my participation in the
Yahoo! Inc. Amended and Restated 1996 Employee Stock Purchase Plan (the “Plan”)
for the Offering Period commencing                       , 20   .  This
withdrawal covers all Contributions credited to my account and is effective on
the date designated below.  Capitalized terms not defined herein shall have the
meaning ascribed to them in the Plan.

 

I understand that all Contributions credited to my account will be paid to me
within ten (10) business days of receipt by the Company of this Notice of
Withdrawal and that my option for the current period will automatically
terminate, and that no further Contributions for the purchase of Shares can be
made by me during the Offering Period.

 

I further understand and agrees that I shall be eligible to participate in
succeeding Offering Periods only by delivering to the Company a new Subscription
Agreement.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Employee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security Number

 

 

 

1

--------------------------------------------------------------------------------